                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI

Missouri ex rel. Schmitt                                 )
                                                         )
                                                         )
                 Plaintiff(s),                           )
                                                         )
        vs.                                              )                 Case No.   4:21-cv-00948-SRC
                                                         )
Sam Page et al.                                          )
                                                         )
                                                         )
                 Defendant(s).                           )

          NOTICE REQUESTING HEARING ON MOTION FOR TEMPORARY
                          RESTRAINING ORDER

Comes now plaintiff        Missouri ex rel. Schmitt          by and through its undersigned counsel, and

hereby requests a hearing on its Motion for Temporary Restraining Order on                     Monday, August 2, 2021

at    10 AM        or as soon thereafter as may be heard. Defendant                         Sam Page et al.

✔ was notified           was not notified and      ✔ will appear            will not appear.




                                                    /s/ Michael E. Talent
                                                    _____________________________
                                                    Signature (Counsel for Plaintiff/Defendant)
                                                    Print Name: Michael E. Talent
                                                    Address:        815 Olive St., Suite 200
                                                    City/State/Zip: St. Louis, MO 63101
                                                    Phone:          573-301-6184




                                              Certificate of Service

I hereby certify that a true copy of the foregoing Notice Requesting Hearing on Motion for Temporary Restraining

                                                                                        July 30       2021
Order was served (by mail, by hand delivery, or by electronic notice) on all parties on:_____________,__________.

                                                               /s/ Michael E. Talent
                                                               _____________________________

                                                               Signature
